 1   Jared T. Walker (SB#269029)
     5750 Sunrise Blvd., suite 130
 2   Citrus Heights, CA 95610
     T: (916) 476-5044
 3   F: (916) 476-5064
     jared@saclawoffices.com
 4

 5   Attorney for Plaintiff,
     SHON M. MELLOW
 6

 7                              IN THE UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9   SHON M. MELLOW,                                    Case No.: 2:18-cv-01262-AC
10            Plaintiff,
                                                        STIPULATION FOR FIRST EXTENSION
11                         v.                           OF TIME FOR PLAINTIFF TO FILE
                                                        OPENING BRIEF
12   NANCY A. BERRYHILL,
     Deputy Commissioner of Operations for the
13   Social Security Administration,
14             Defendant.
15

16          IT IS STIPULATED, by and between the parties, through their respective counsel of record,

17   that the time for Plaintiff to file his motion for summary judgment be extended forty-five (45) days,

18   from the original deadline, such that Plaintiff’s new deadline, with the Court’s approval, will be

19   December 14, 2018. This is Plaintiff’s first request for an extension of time. Plaintiff’s counsel has

20   been unable to prepare Plaintiff’s opening brief in accordance with the current scheduling order due

21   to recently associating in a complex state court matter proceeding to a multi-week jury trial on

22   November 13, 2018, as well as the exceptionally long administrative record in this case which

23   exceeds 4,000 pages. With the Court’s approval, the parties further stipulate that all other dates in

24   the Court’s Scheduling Order be extended accordingly.

25   Dated: November 2, 2018                      Respectfully submitted,
26

27                                                /s/ JARED WALKER
                                                  Jared T. Walker,
28                                                Attorney for Plaintiff



       STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE OPENING BRIEF
 1   SO STIPULATED:

 2                                    MCGREGOR W. SCOTT
                                      United States Attorney
 3
      Dated: November 2, 2018   By:    /s/ *Ben A. Porter
 4                                    (*authorized by email on 11/02/2018)
 5                                    Ben A. Porter
                                      Special Assistant United States Attorney
 6                                    Attorneys for Defendant

 7

 8                                            ORDER

 9

10   APPROVED AND SO ORDERED:

11

12   Dated: November 2, 2018

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      -2-
      STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE OPENING BRIEF
